   Case 2:21-mj-30117-DUTY ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 5




                                                     Case: 2:21−mj−30117 Assigned To :
                                                     Unassigned Assign. Date : 3/10/2021
                                                     Description: RE: ERROL HANSON
                                                     (EOB)




March 10, 2021
Case 2:21-mj-30117-DUTY ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 5
Case 2:21-mj-30117-DUTY ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 5
Case 2:21-mj-30117-DUTY ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 5
    Case 2:21-mj-30117-DUTY ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 5




March 10, 2021
